Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 12, 2016

                                      No. 04-92-00584-CR

                                    Freeman, Anthony RAY,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 91-1408-CR
                           Honorable Fred Moore, Judge Presiding


                                         ORDER
       Appellant has filed a pro se motion requesting a copy of his trial transcripts filed in this
appeal. Appellant appears to be requesting these record for purposes of pursuing a post-
conviction writ of habeas corpus. In order to obtain a free copy of the record, appellant would
need to file a motion requesting the record in the trial court in which the conviction was obtained
and demonstrate that his post-conviction claim is not frivolous and that the record is needed to
decide the issues presented. See United States v. MacCollom, 426 U.S. 317, 326 (1976);
Escobar v. State, 880 S.W.2d 782, 783 (Tex. App.—Houston [1st Dist.] 1993, no pet.).
Appellant’s motion is DENIED without prejudice to seeking relief in the proper court.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court